Citation Nr: 0002638	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total compensation rating based on 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appeal was last before the Board in November 
1997, at which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
A Supplemental Statement of the Case mailed to the veteran in 
March 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


REMAND

Post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling, comprises the veteran's lone service-connected 
condition.  The veteran contends, in essence, that impairment 
related to such condition alone renders him unable to secure 
or maintain substantially gainful employment.  In this 
regard, when the veteran was hospitalized at a VA facility in 
May-June 1994, he complained of experiencing apparently 
Vietnam-related nightmares as well as depression and drug 
problems.  Findings on mental status examination performed in 
conjunction with the hospitalization included problematic 
sleep and "racing thoughts".  Treatment included occupational 
therapy.  The discharge diagnoses included PTSD and 
polysubstance abuse.  When he was seen for VA outpatient 
treatment in December 1995, the veteran indicated that he 
felt "stress [when being] around people" and also alluded to 
thinking about suicide.

In June 1997, the veteran was psychologically evaluated under 
non-VA auspices in conjunction with his receipt of non-VA 
disability benefits.  His complaints included the 
experiencing of flashbacks as well as sleeping difficulty.  
The veteran related that he got "along average with others".  
Findings on mental status examination included low motor 
activity and low self-esteem; the veteran's mood was 
described as being "anxious" and his affect was "flat".  The 
Axis I diagnoses included PTSD and alcoholic depression, and 
a score of 55 was assigned the veteran as being 
representative of his Global Assessment of Functioning (GAF).  

Most recently, when the veteran was examined by VA in August 
1998, he indicated that he worked as an upholsterer until the 
late 1980's, at which "time he became emotionally and 
physically disabled" such that he could not continue to work 
in the job.  His complaints included experiencing feelings of 
depression and being unable to function physically to the 
extent that he had in the past.  On mental status 
examination, the veteran was oriented in three spheres, and 
his affect was described as being "restricted".  His speech 
was described as being "clear, relevant and spontaneous", 
though "shaky" at times; his memory was described as being 
"fair".  The Axis I diagnoses were PTSD, depressive disorder 
and polydrug dependence.  A score of 41 was assigned as being 
representative of his GAF.  The VA examiner further commented 
that the veteran used substances to deal with "troubles 
related to his current diagnosis and physical problems" and 
indicated that the veteran was "definitely at [that] time 
unemployable".  

Based on the above-quoted comments made by the VA examiner in 
August 1998, the Board is uncertain as to the precise extent 
that impairment traceable to PTSD alone, versus that related 
to any physical problems or substance abuse, contributes to 
the veteran's assessed 'unemployab[ility]'.  Given such 
consideration, the Board is of the view that pertinent 
examination by VA, to include an opinion (addressed in 
greater detail below) bearing on the extent of the role 
played by PTSD in any unemployability status that may be 
assessed, should be performed before additional appellate 
action ensues.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo VA examination by a board 
certified psychiatrist, if available, to 
determine the present severity of his 
service-connected PTSD.  Any special 
diagnostic studies deemed necessary 
should be performed, and the examiner 
should assign a GAF score related to the 
veteran's PTSD alone.  In addition, if 
the veteran is found to be unemployable, 
the examiner is specifically requested to 
comment on the extent to which the 
veteran's unemployability is occasioned 
by PTSD alone; if the veteran is not 
found to be unemployable, then in such 
event the examiner should comment on the 
extent to which the veteran's PTSD 
impacts his ability to engage in more 
than marginal employment.  It is 
imperative that a copy of this remand as 
well as the claims folder be provided to 
the  examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

